Citation Nr: 1030427	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death. 

2.	Entitlement to nonservice-connected death pension. 

3.	Entitlement to accrued benefits. 


WITNESSES AT HEARING ON APPEAL

The Appellant and her son



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty with the New Philippine Scouts 
from September 1946 to May 1949. The appellant is his surviving 
spouse.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

In April 2010, Travel Board hearing was held at the RO before the 
undersigned Veterans Law Judge, a transcript of which is of 
record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted that basis of the prior 
determination and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims. Moreover,        
the appellant has not asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2)        or identified any prejudice in the 
conduct of the Board hearing. By contrast,              the 
hearing focused on the elements necessary to substantiate the 
claims and             the appellant, through her testimony, 
demonstrated that she had actual knowledge of the elements 
necessary to substantiate her claims for benefits. As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in          38 C.F.R. 3.103(c)(2) and that 
the Board can adjudicate the claims based on the current record.


FINDINGS OF FACT

1.	A May 2004 RO rating decision denied service connection for the 
cause of               the Veteran's death. 

2.	Since the RO's decision, no additional evidence has been 
received which relates to an unestablished fact necessary to 
substantiate this claim.

3.	Based upon the Veteran's service as a New Philippine Scout 
there is no basis under the law for establishing basic 
eligibility for nonservice-connected pension benefits. 

4.	The appellant's application for accrued benefits was filed more 
than one-year subsequent to the date of the Veteran's death.


CONCLUSIONS OF LAW

1.	The May 2004 RO rating decision which denied service connection 
for the cause of the Veteran's death became final. 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201 (2009). 

2.	New and material evidence has not been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).

3.	The criteria for basic eligibility for nonservice-connected 
death pension benefits are not met. 38 U.S.C.A. § 101, 1521 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.40 (2009). 

4.	The criteria for entitlement to accrued benefits are not met. 
38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the notice 
to be provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive definition of 
"new and material" evidence.

On the issue of service connection for the cause of the Veteran's 
death, through VCAA notice correspondence dated from December 
2008 through March 2009,   the RO notified the appellant as to 
each element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the appellant to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). Furthermore, the notice correspondence provided the 
appellant with a case-specific definition of "new and material" 
evidence.  

As an additional notice requirement, the Court issued a decision 
in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which set forth a 
new standard as to          notice under the VCAA pertaining to a 
claim for Dependency and Indemnity Compensation (DIC) benefits 
under 38 U.S.C.A. § 1310 (where premised upon service- connected 
or compensable disability). Generally, the notice provided must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service- connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. The above criteria were all met through the 
notice correspondence provided to            the appellant. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial 
December 2008 VCAA notice preceded issuance of the February 2009 
RO rating decision on appeal. The March 2009 notice on this issue 
did not comport with the definition of timely notice. However, 
the appellant has had an opportunity to respond to this 
subsequent VCAA notice letter in advance of the May 2009 
Statement of the Case (SOC) readjudicating her claim. There is no 
objective indication of any further relevant information or 
evidence that must be associated with the record.                 
The appellant has therefore had the full opportunity to 
participate in the adjudication of the claim. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).

Meanwhile, regarding claims for nonservice-connected pension and 
accrued benefits, these claims are being resolved on the basis 
that the legal criteria for basic eligibility for either benefit 
has clearly not been met. There is no factual issue to resolve, 
or further factual case development which would be helpful in 
deciding these issues. Where the outcome of a case is governed by 
applicable law, without need for further factual inquiry, the 
VCAA has been held inapplicable. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).

The RO has also taken appropriate action to comply with the duty 
to assist the appellant in this case. There is no indication of 
further medical evidence to obtain  in connection with the 
petition to reopen service connection for the cause of the 
Veteran's death, or other action necessary to supplement the 
record. The Board recognizes that this is a fire-related case in 
which the Veteran's service treatment records (STRs) were 
presumably destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC), and that a heightened duty to assist the 
claimant therefore applies. See Marciniak v. Brown, 10 Vet. App. 
198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). However, the appellant did not complete a        NA Form 
13055 sent to her for purpose of reconstructing the service 
treatment record. There is also no other indication of any 
outstanding medical evidence that        the Board needs to 
obtain in the case.

In support of her claims, the appellant testified at a Travel 
Board hearing before the undersigned. The record as it stands 
includes sufficient competent evidence to decide the claims. See 
38 C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Petition to Reopen Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to death. 38 U.S.C.A. § 
1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312(a) (2009). This 
determination will be made by exercising sound judgment, without 
recourse to speculation, after a careful analysis of all the 
facts and circumstances surrounding the death, including, 
particularly, autopsy reports. Id. A service-connected disability 
will be considered the principal cause of death when the 
disability singly or jointly with some other condition was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). A contributory cause of 
death is inherently one not related to the principal cause. In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown there was a causal connection. 38 C.F.R.                  
§ 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 
168-69 (1992) (addressing requirements for consideration of 
disabilities attributable to service     as contributory, as well 
as direct cause of death in dependency and indemnity compensation 
(DIC) claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

By a May 2004 rating action, the RO denied the appellant's 
original claim for service connection for the cause of the 
Veteran's death. It was then indicated that according to the 
Veteran's death certificate, the cause of death was a myocardial 
infarction. There was no evidence substantiating that the Veteran 
had a heart condition in service, or otherwise linking a 
myocardial infarction to an incident of his service. Thus, there 
was no basis upon which to conclude that a disorder of service 
origin caused, or substantially or materially contributed to the 
Veteran's death. The claim for service connection for the cause 
of the Veteran's death was therefore denied. The appellant did 
not file a timely Notice of Disagreement (NOD) with this 
decision, and hence it became final and binding on the merits.                    
See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

The requirement to reopen this claim consists of new and material 
evidence, i.e., that which presents a reasonable possibility of 
substantiating the claim for service connection for the cause of 
the Veteran's death. Since the RO's May 2004 rating decision, 
however, there has not been any substantive medical evidence 
added to the file. The appellant has neither provided additional 
medical records pertaining to the Veteran, nor identified any 
potential sources of information for the RO to independently 
obtain such records. As indicated, efforts to reconstruct the 
Veteran's STRs were unsuccessful, as the appellant did not 
complete an NA Form 13055 to assist in this regard. Some 
explanation for the lack of substantive medical evidence in this 
case is the appellant's own statement on the July 2009 VA Form 9 
(Substantive Appeal to the Board) that there was no medical 
evidence to provide because the Veteran had not been hospitalized 
before his death in April 2002. 

As a result, the only source of new information relevant to this 
case remains that of the April 2010 Travel Board hearing 
transcript. The information provided therein is essentially 
cumulative of earlier statements already on file. See Reid v. 
Derwinksi,  2 Vet. App. 312 (1992). See also Untalan v. 
Nicholson, 20 Vet. App. 467 (2006) (the presentation of new 
arguments based on evidence already of record as of the previous 
decision does not constitute new evidence). In addition, to the 
extent          the appellant maintains the cause of the 
Veteran's death is the result of service,         the Court has 
held that a claimant's lay testimony does not comprise a basis to 
reopen a claim where the determinative issue is that involving 
medical causation. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In summary, while the Board is sympathetic to the assertions of 
the appellant, there is no objective basis in fact upon which 
reopen this claim, particularly given the dearth of any new 
evidence relevant to establishing service connection for the 
cause of the Veteran's death. The issue must therefore remain in 
a denial status.

Accordingly, new and material evidence has not been received to 
reopen the claim for service connection for the cause of the 
Veteran's death. 38 C.F.R. § 3.156.      As the criteria for new 
and material evidence to reopen the claim have not been met, the 
benefit- of-the-doubt doctrine does not apply, and the petition 
to reopen must be denied. See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 

Nonservice-connected Pension

Pension is a benefit payable by VA to veterans of a period of war 
who meets the service requirements prescribed in 38 U.S.C.A. 
1521(j) because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541 (a) (West 2002 & Supp. 2008);          
38 C.F.R. § 3.3 (b)(4) (2008). A veteran meets the necessary 
service requirements   if he served in active military, naval, or 
air service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service-
connected disability; (3) for a period of 90 consecutive days or 
more and such period began or ended during a period of war; or 
(4) for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A.             § 1521(j); 38 C.F.R. § 3.3(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.          38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1. 
 
Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits. All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive (i.e., "New" Philippine Scouts), 
were made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during that 
period. This paragraph does not apply to officers who were 
commissioned in connection with the administration of Public Law 
No. 190.          38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits. Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c),  and (d).  

Where a claim is based upon Philippine service, active service 
will be the period certified by the service department. 38 C.F.R. 
§ 3.41(a). When there is a question  as to whether qualifying 
service is verified or adequately documented, VA shall request 
verification of service from the service department. 38 C.F.R. § 
3.203(c). 
The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).


In this case, there is no material dispute that the Veteran had 
service in the New Philippine Scouts from September 1946 to May 
1949, during which time period applicable law provides that this 
type of service cannot qualify for the receipt of nonservice-
connected pension benefits. The Veteran's Separation 
Qualification Record verifies the dates of his service. A 
certificate was also issued to him upon service discharge 
confirming that his period of military service was with the         
New Philippine Scouts during the period in question. The 
appellant has not at      any point taken issue with or disputed 
the validity of the above findings, nor is there any basis in the 
documentation of the Veteran's service to the contrary. 
Therefore, there is no legal basis to establish entitlement to 
nonservice-connected death pension.  

Accordingly, the preliminary requirement of qualifying Philippine 
service under          38 C.F.R. § 3.40 to warrant pension 
entitlement has not been met. Where, as here, the law and not the 
evidence is dispositive, the claim should be denied because of 
the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Accrued Benefits

The applicable law provides that, upon the death of a veteran, 
his lawful surviving spouse shall be paid periodic monetary 
benefits to which he was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid for a period not more 
than two-years prior to the last date of entitlement. See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

An amendment to 38 U.S.C.A. § 5121 removed the two-year 
restriction upon payment of accrued benefits, providing that a 
claimant may recover the full amount due prior to the date of the 
veteran's death. This amendment, however, applies only to deaths 
occurring on or after the date of enactment, which was December 
16, 2003. See The Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 104, 117 Stat. 2651 (Dec. 16, 2003). Since in this case 
the Veteran died prior to the date of enactment, the revised 
provision is not applicable. 
 
An application for accrued benefits must be filed within one-year 
after the date of the veteran's death. 38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c). See also Smith v. Brown, 10 Vet. App. 330, 
333 (1997). 
 
A claim for death pension or dependency and indemnity 
compensation by a surviving spouse shall include a claim for any 
accrued benefits. 38 C.F.R.                § 3.1000(c); see also 
38 C.F.R. § 3.152(b). 

The record does not reflect that the appellant filed a timely 
application for entitlement to accrued benefits in this case, 
filing a VA Form 21-534 (Formal Application for Death Benefits) 
in January 2004, more than one-year subsequent to the date of the 
Veteran's death in April 2002. Consequently, there is no valid 
claim for accrued benefits which has been set forth. Rather, this 
claim was filed outside of the applicable time limit. The issue 
of timeliness aside, there is no indication of a decision 
rendered at the time of the Veteran's death establishing 
entitlement to an unpaid monetary benefit. While the Veteran did 
file a claim for nonservice-connected pension in February 2001, 
this was denied in a July 2001 rating decision. There were also 
no pending claims for any VA benefit at the time of the Veteran's 
death. In any event, the merits of the claim for accrued benefits 
does not require further consideration, in the absence of a 
timely filed claim. 

For these reasons, the claim on appeal for accrued benefits is 
being denied. 






ORDER

The petition to reopen a claim for service connection for the 
cause of the Veteran's death is denied. 

The claim for nonservice-connected death pension is denied. 

The claim for accrued benefits is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


